Keefe, Judge:
This reappraisement involves the proper dutiable value of certain canned- strawberry jam imported from Japan. It was invoiced at $4 per case, c. i. f. New York, and entered at $4.08 per case c. i. f. New York. The appraiser found the entered value to be the dutiable value.
At the hearing it was agreed that at the time of entry the importer made no deduction for charges of any kind, due to the fact that at that time there was no consular invoice present. Subsequently the consular *599invoice arrived and showed charges of ocean freight, marine insurance, shipping charges and petties, and consular fee.
At the hearing it was agreed that such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, at $4.08 per case, c. i. f. New York, less ocean freight of 1,280 yen, marine insurance 45.06 yen, shipping charges and petties, 15 yen and consular fee, 10.95 yen.
In view of these agreed facts I find that the proper value of this merchandise is the export value as defined in section 402 (d) of the Tariff Act of 1930, which is $4.08 per case, c. i. f. New York, less the items of ocean freight, marine insurance, shipping charges and petties and consular invoice as set forth above.
Judgment will be rendered accordingly. It is so ordered.